L.




                          THEATTORNEYGENERAL
                                   OFTEXAS

     W’IIA.     WIILSON
ATTORNEYGENERAL
                                           March 9, 1962

              Ronorable Jesse James               Opinion No. WW-1271
              State Treasurer
              State Treasurer’s Office            Re:   Whether, under the provisions
              Austin, Texas                             of Section 3 of House Bill
                                                        No. 1, Acts 57th Legislature,
                                                        3rd C.S. (The Escheat Law),
                                                        the first  advertisements
                                                        required therein should be
              Bear Mr. James:                           in May, 1962 or May, 1963.

                         You have asked whether, under the provisions     of Sec-
              tion 3 of House Bill No. 1, Acts 57th Legislature,     3rd Called
              Session,  1962 (codified   in Vernon’s Civil Statutes of Texas aa
              Article  3272b), the first   advertisements  required therein ehould
              be in May, 1962 or May, 1963? In your request it Is indicated
              that this Inquiry is prompted by the fact that the subject Act
              will become effective    on May 3, 1962, and the further fact that
              Section 3 of the Act In its relevant parts, provides:
                          “Section   3.   Advertising   for   Owners.
                          “When, on or after the effective        date of this
                   Article,.   dormant deposits or Inactive accounts have
                   remained in such condition      for more than seven (7)
                   years,    and  the depository  does  not know the where;
                   abouts of the deoositors      or any owners thereof.
                   the depository,     during the fir&     month of May fol-
                   lowing the seven (7)year period,          shall cause to
                   be published once in a newspaper, published In the
                   city or county in which the depository          Is located,
                   a notice entitled     ‘Notice of the names of persona
                   appearing asthe      owners of unclaimed amounts held
                   by (name and address of depository)          which shall
                   list the names, in alphabetical        order, and the last
                   known address, If any, of such missing depositors,
                   but not the amounts of such deposits.           Newspapers
                   eligible    for such publications    shall be those de-
                   fined in Section 2 of Article       28a, Revised Civil
                   Statutes of Texas, 1925, as amended, and If no such
                   newspaper Is published in the county of a deposi:
                   tory, publication     shall be made In a newspaper
                   published in Bn adjoining      county.
Honorable   Jesse Jemes, page 2 (W-1271~)

            “Annually thereafter   during the Month of May
      of each year the depository     shall         bll h i
      -manner       the names of such depo%aP~r        ciedin
      tars whose deposits or accounts have not been
      reported and delivered    to the State in accordance
      with Section 4 hereof,    if the whereabouts of any
      owner thereof still   remains unknown to the deposl-
      tory and their deposits or account8 still     remain
      in a dormant or inactive    status as herein defined.”
       (Raphasls supplied)
           Technically speaking, it might be said that there
will be no “month of May” in 1962 after the effective   date of
the Act in the aenae that fewer than the thirty-one   days al-
lotted to May by the calendar will occur after the effective
date, of the Act.
            It is to be noted, however, that the Legislature
did not say, “during, the first   full month of May”, although’
the Legislature    could have eaaimo     said if it had been the
legialatlve   intention  to delay the first  advertisements to
such time a8 a full month of May occurs.
            Moreover, the foregoing     roviaions   are to be viewed
in light of the fact that Section fl of the Act requires the
depository   to submit a report to the State Treasurer “on or
before @y 1st of the year following       the first   publication.”
It is thus aeen in this same Act that the Legislature          was dia-
posed to use the date “May 1” where intended.         From this It
seems likely   that the Legislature    would have required the ad-
vertisements   to be made during the month beginning on the
first  May 1st following    the seven (7) year period” if It had
been the intention    of the Legislature    to not require advertise-
ments until the first    full month of May after the effective
date of the Act.
           One of the fundamental rules of statutory   conatruc-
tion is the rule that Words In common use, when contained in
a statute,  will be read according to their natural, ordinary,
and popular meaning, unless a Contrary    intention is clearly
apparent from the context.    39 Tex.Jur. 198, 199, Statutes,
Sec. 105. The phrase ‘“the month of May” often denotes a
point in time without reference   to the extent of the period
Involved.
           The elapse of one or more days of the month does
not destroy the identity    of the remaining days as “the month
0r ~a~r.1’ If, :in common parlance,  a person askia, for example,
between the third day of May and the first    day of June: ‘+What
month is this?“,   the reply would be: “It is the month of May.”
Honorable   Jesse   James, page 3 (WW-1271)

In other words, the "month of May" is ordinarily     considered
as existing   until all the days of the month have elapsed.      We
find nothing in the Act which would authorize a departure from
the ordinary and commonly accepted meaning which attaches to
these words.    This is the sense In which the Legislature,     In
our opinion,   intended to use the phrase "the first month of
May." In this sense, the first     time the month of May will be    .
In existence   after this Act becomes effective  will be May of
1962.   Accordingly,   it is our opinion that the Legislature
meant for the advertisements    to be made in May of 1962.

                          SUMMARY

           Under the provisions  of Section 3 of Article
     327213, Vernon(s Civil Statutes,   the first adver-
     tlsements required therein are to be made in May
     or 1962.
                                 Very truly   yours,
                                 WILL WILSON
                                 Attorney Qeneral of Texas


                               3J I-      6.
                              By #enry  G; Bras
                                 Assistant
HGB:dhd

APPROVED:
OPINIONCOMMITTEE
W. V. Ge,ppert, Chairman
Jack Price
William E, Allen
Coleman Gay
Pat Bailey
REVIEWEDFOR THE ATTORNEY  GENERAL
BY: Houghton Brownlee, Jr.